Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 14 December 1783
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                        
                            Sir,
                            philadelphia Sunday night 14 December 1783
                            
                        
                        I had requested your Exellency to wrait to the ministre at war because I was assured it would be much
                            favorable to me through the honor which a lettre from you would Confer on him—from my observations during my last journey
                            to france, I am Certain it would have been the Case—but your Exellency knows best and whatsowever may be my interest, what
                            general washington does, is in my eyes the best that was to be done.
                        I inclose a certificat with which you honored me—my valet de chambre with my papers and baggages having been
                            taken at the battle of Camden, I have lost all my others Certificats but your which I had left
                            in philadelphia.
                        I had one from lord sterling for my Conduct at the battle of shorthill in the jersey—where out of 80 men 32
                            were killed & taken in the action & after the corps was ordered to deffend a peace of canon which happily, though making the rear guard in the retreat I saved from the Ennemy—thus as
                            I may remimber were the expressions of lord sterling—the loss of men & the deffence of the peace of canon are the fact.
                        the next action were I was, was at the head of  where I made again the rear general in the retreat—few days before that I had had several  with the Ennemy.the next battle were I was, was that of brandiwin—I with the corps scarmished
                            with the Ennemy in the morning and agreable to orders deffended as long as my small number permitted the passage of the
                            river—then I protected the battery on the right—until over powered by the ennemy who attacked there.
                        the next action was at white marsh—where the Enemy made a tryal on our left—I begone the
                            action with few horse men, & Count pulaski Comming on took the command.
                        My next was in the Jersey when under the marquis la fayette the rear of Cornwallis army was beaten by our
                            militia & few riflemen—I was there the next officer in Command to the marquis, I had a letter from him on that
                            occasion, but it was taken with the rest, and although that circumstance was to me the most favorable of this war, I have
                            drawn no advantage of it—as the marquis promissed me to give an account of it to your Exellency which afterwards it was
                            thought he had not done.
                        after coming from Albany I made the Campaign 1778 and 1779 in the grand army and under the eyes of your
                            Exellency.
                        in the beginning of 1780 I was sent to the Suthward—the legion had several successfull scarmishs there—then
                            came the battle of Camden where the legion was the first troop & successfully engaged in the night—but so much
                            reduced afterwards that I was obliged to Come to philadelphia & take measures to forme a new Corps—your Exellency is
                            acquainted with the particulars of my Conduct since that time.
                        I do not mention here the severals smalls occasions which I had before the Ennemy—& I assure your Exellency
                            that any thing that may seem proper to you to do for me will be the most pleasing to me as I am persuaded your Exellency
                            will do me justice. I have the honor to be with the highest respect your Exellencys most obdt hble st
                        
                            Armand Mqs De La Rouerie
                        
                    